Matter of Cushman (2020 NY Slip Op 04228)





Matter of Cushman


2020 NY Slip Op 04228


Decided on July 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 23, 2020

PM-96-20

[*1]In the Matter of Travis Grahn Cushman, an Attorney. (Attorney Registration No. 4776142.)

Calendar Date: July 20, 2020

Before: Egan Jr., J.P., Devine, Aarons, Pritzker and Colangelo, JJ.


Travis Grahn Cushman, Bethesda, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Travis Grahn Cushman was admitted to practice by this Court in 2010 and lists a business address in Washington, DC with the Office of Court Administration. Cushman now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Cushman's application.
Upon reading Cushman's affidavit sworn to May 12, 2020 and filed May 15, 2020, and upon reading the July 2, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Cushman is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Devine, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Travis Grahn Cushman's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Travis Grahn Cushman's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Travis Grahn Cushman is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Cushman is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Travis Grahn Cushman shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.